Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The originally filed application provides explicit definitions of the following claimed terms:
“playing data” - data formed by playing information of playing a movie, a series of teleplays or the like during a live streaming process, which refers to playing data corresponding to an anchor herein (page 4 lines 23-25).
“playing information” - a playing state, a playing progress, and a video identifier of playing a movie, a series of teleplays or the like during the live streaming process (page 4 lines 25-26)
“playing state” - the target video is paused, playing, or fast-forwarded (page 6 line 22)
“playing identity” - an identity of each user participating in the live streaming or an identity of an electronic device corresponding to each user participating in the live streaming (page 7 lines 10-11)
“time interval” - an interval required for data transmission and data synchronization during the live streaming process (page 13 lines 9-10)
The claims, as amended, specifically state the first electronic device, which is the device on which the playing of the target video is adjusted, possesses the playing identity (which is defined as the user participating in the live streaming) used to obtain the preset time interval (defined as the sum of both transmission time and synchronization time required during the live streaming). The prior art presents several alternative methods for synchronizing displayed content on devices, see for example Lin (2022/0007083, webRTC see abstract), You et al. (2021/0368223, fig. 1 and paragraphs 0003 and 0049), Deshmukh (2021/0204016, paragraph 0048), Quek et al. (2021/0076107, paragraph 0042), Perlman et al. (11,344,801, see abstract), and Dudko (2018/0192087, see abstract). However, applicant’s particular arrangement of elements (associating the playing identity with the first device and performing synchronization on the basis of this identity), in addition to specifically limiting the scope of the claimed invention to live streaming content comprising user participation, appears novel in view of the prior art, which generally teaches synchronizing using existing metadata or direct comparison of timestamp information without the need for identifying an associated data synchronization service.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421